IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0156
                               Filed May 3, 2017


IN THE INTEREST OF J.W., C.W., and W.W.,
Minor children,

R.W., Father,
      Appellant,

J.K., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Romonda D. Belcher,

District Associate Judge.



      A mother and father separately appeal the termination of their parental

rights to their children. AFFIRMED ON BOTH APPEALS.



      Jacob L. Mason of JL Mason Law, P.L.L.C., Ankeny, for appellant father.

      Jessica A. Millage of Millage Law Firm, P.C., Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kristi A. Traynor, Assistant

Attorney General, for appellee State.

      ConGarry D. Williams, Des Moines, guardian ad litem for minor children.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                        2


VOGEL, Presiding Judge.

       A mother and father separately appeal the termination of their parental

rights to their children. Upon our review of the record, we agree the statutory

grounds for termination were met and termination was in the children’s best

interest.   Therefore, we affirm the termination of both the mother’s and the

father’s parental rights.

       I.     Background Facts and Proceedings

       W.W., born March 2004; J.W., born November 2006; and C.W., born

December 2008, came to the attention of the Iowa Department of Human

Services (DHS) in July 2015, upon allegations the parents were using drugs, the

children were not being properly supervised, and the home was unsafe.

Specifically, the DHS was concerned both parents were using methamphetamine

and the parents were allowing the children to play outside unsupervised at all

hours of the day, including late in the evening. There were multiple reports the

children were nearly hit by vehicles while they were playing in the streets around

the family home.

       On July 30, the children were removed from the home and placed with

relatives, and after a contested removal hearing, the juvenile court approved the

removal. The DHS offered services to the parents, including substance-abuse

treatment, parenting classes, and therapy services. The father tested positive for

methamphetamine in July, and although the mother did not test positive, she

admitted to using methamphetamine with the father a week prior. After an initial

round of substance evaluations, the father was recommended for substance-

abuse treatment, but he did not attend.      Both parents denied leaving their
                                         3


children unsupervised and refused the DHS’s request that they attend parenting

classes. The parents also resisted efforts by the children’s school to engage the

parents in therapy services and behavior interventions with the children.

      On September 22, the juvenile court adjudicated the children as children

in need of assistance and modified their placement to different relatives.

Following adjudication, both parents failed to comply with the DHS’s request that

they attend substance-abuse rehabilitation and provide drug screens.           In

December, the father was arrested for a probation violation and tested positive

for methamphetamine. In March 2016, the parents were evicted from their home;

they had not obtained permanent housing at the time of the termination hearing,

despite assistance being offered by the DHS. Following a review hearing on

March 29, 2016, the court ordered the mother and the father to provide a drug

screen. The mother tested positive for methamphetamine, amphetamine, and

marijuana; the father tested positive for methamphetamine and amphetamine.

From April 2016 through September 2016, the parents again refused to

participate in drug screens or substance-abuse treatment, as requested by the

DHS. In May 2016, the parents attended one therapy session together, and the

mother attended one individually, but they did not return.

      On September 1, after more than one year of offered services, the State

filed a petition to terminate the mother’s and the father’s parental rights. The

matter came on for contested hearing on November 1, 2016. On January 13,

2017, the juvenile court terminated both the mother’s and the father’s parental

rights under Iowa Code section 232.116(1)(e) and (f) (2016). Both the mother

and father appeal.
                                          4


       On appeal, neither the mother nor father contest the evidence to support

the termination under section 232.116(1)(f). Rather, both claim the State failed to

prove the statutory grounds for termination under section 232.116(1)(e) and

claim that termination was not in the children’s best interest.

       II.    Standard of Review

       “We review proceedings terminating parental rights de novo.” In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). In doing so, we are not bound by the factual

findings of the juvenile court, though we do accord them some weight. Id.

       III.   Statutory Grounds for Termination

       Iowa Code section 232.116(1)(f) permits termination if:

       The court finds that all of the following have occurred:
               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102.

The mother does not challenge termination under paragraph (f) on appeal, and

the father explicitly concedes that termination was warranted under this

paragraph in his brief.

       “When the juvenile court terminates parental rights on more than one

statutory ground, we need only find grounds to terminate under one of the

sections cited by the juvenile court to affirm.” In re S.R., 600 N.W.2d 63, 64

(Iowa Ct. App. 1999).     Because neither party disputes the State proved the

grounds for termination under paragraph (f) by clear and convincing evidence,
                                        5

we need not discuss the issue further and affirm the court’s findings. See In re

P.L., 778 N.W.2d 33, 40 (Iowa 2010) (“Because the father does not dispute the

existence of the grounds under sections 232.116(1)(d), (h), and (i), we do not

have to discuss this step.”).

       IV.    Best Interest

       After concluding statutory grounds for termination existed, the juvenile

court next considered whether termination was in the children’s best interest.

The court stated:

               The parents have had fourteen months to work on the
       deficiencies and issues that brought their family to the Court’s
       attention. It is difficult to find much of any progress made toward
       resolving their issues. The safety of their residence was an issue at
       removal, and they were subsequently evicted and have yet to
       secure housing for themselves, much less their three children. The
       parents’ avoidance of drug screens and minimal admissions of use
       leave the Court with serious concerns about the extent of their
       substance abuse. The State has proven that the children cannot
       be safely returned to either of their parents at this time, nor is
       reunification imminently likely to occur.
               The children need a long-term commitment to be
       appropriately nurturing, supportive for their growth and
       development, and that appropriately meet[s] their physical, mental
       and emotional needs. The relative placement is meeting this
       criteria. The children have adjusted favorably . . . [and] services
       are being utilized or are being sought to assist with any behavioral
       or adjustment issues. The home is safe and appropriate to meet
       the needs of the children, and [the relative placement] ha[s]
       committed to being a long-term and adoptive home for these
       children.

We agree it was in the children’s best interest to terminate both the mother’s and

the father’s parental rights and nothing militated against termination. See Iowa

Code § 232.116(3).
                                         6


       V.     Conclusion

       Because neither party appealed the grounds for termination under Iowa

Code section 232.116(1)(f), we agree the grounds for termination were met. We

also agree with the juvenile court that termination was in the children’s best

interest. Therefore, we affirm the juvenile court’s decision.

       AFFIRMED ON BOTH APPEALS.